Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 6/14/2022. In the current amendments, claims 1, 11, and 20 are amended and claims 9 and 19 are cancelled. Claims 1-8, 10-18, and 20 are pending and have been examined.
In response to amendments and remarks filed on 6/14/2022, the 35 U.S.C. 103 rejection to claims 1-3, 6-7, 10-13, 16-17, and 20 made in the previous Office Action have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-8, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 20 are considered allowable since when reading the Claims in light of the specification, as per MPEP 2111.01, none of the references record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Independent Claim 1 is directed to a method, in a data processing system, for synthesizing a computer implemented neural network with a custom convolution filter, the method comprising:
… wherein the merge operation performed on the remaining connections in the modified neural network comprises: 
generating a predetermined number of weight buckets; 
determining a measure of similarity or dissimilarity between weight vectors of neurons in the first new hidden layer; 
binning neurons into weight buckets of the predetermined number of weight buckets based on the measure of similarity or dissimilarity; and 
for each weight bucket, merging connections associated with neurons in the weight bucket together to generate a single merged neuron and corresponding merged set of connections.

Independent Claim 11 is directed to a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to synthesize a computer implemented neural network with a custom convolution filter, at least by:
… wherein the merge operation performed on the remaining connections in the modified neural network comprises: 
generating a predetermined number of weight buckets; 
determining a measure of similarity or dissimilarity between weight vectors of neurons in the first new hidden layer; 
binning neurons into weight buckets of the predetermined number of weight buckets based on the measure of similarity or dissimilarity; and 
for each weight bucket, merging connections associated with neurons in the weight bucket together to generate a single merged neuron and corresponding merged set of connections.

Independent Claim 20 is directed to an apparatus comprising:
… wherein the merge operation performed on the remaining connections in the modified neural network comprises: 
generating a predetermined number of weight buckets; 
determining a measure of similarity or dissimilarity between weight vectors of neurons in the first new hidden layer; 
binning neurons into weight buckets of the predetermined number of weight buckets based on the measure of similarity or dissimilarity; and 
for each weight bucket, merging connections associated with neurons in the weight bucket together to generate a single merged neuron and corresponding merged set of connections.

The closest prior arts of record are the following:
Liang et al. (US11250327B2) teaches a method, a computer program product, and an apparatus for synthesizing a computer implemented neural network with custom convolution filter by receiving a neural network that is trained multiple times with an initially trained neural network. The weights of pre-existing interconnections between the modules are changed. Liang et al. does not appear to teach generating weight buckets to be utilized for binning neurons that are merged together to form a single merged neuron corresponding to a merged set of connections.
Islam et al. (“A New Adaptive Merging and Growing Algorithm for Designing Artificial Neural Networks”) teaches a method, a computer program product, and an apparatus for modifying an initial neural by introducing generated hidden layer of neurons and connections weights to the same neurons in the input and output layers of the neural network. Islam et al. further teaches training the modified neural network through a specified number of epoch to generate modified weights for its correlated counterpart and pruning the new connection weight while also adapting the connection weight of the existing neural network architectures with the modified architecture. Islam et al. does not appear to teach generating weight buckets to be utilized for binning neurons for synthesizing a computer implemented neural network with custom convolution filter.
Suganuma et al. (“A Genetic Programming Approach to Designing Convolutional Neural Network Architectures”) teaches a method, a computer program product, and an apparatus for performing the summation and concatenation operations with the performance of pooling and convolution to create the improved and modified neural network. Suganuma et al. does not appear to teach generating weight buckets to be utilized for binning neurons that are merged together to form a single merged neuron corresponding to a merged set of connections  after determining a measure of similarity or dissimilarity between weight vectors of neurons in the first new hidden layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                         
/BRIAN M SMITH/Primary Examiner, Art Unit 2122